 1

 2

 3                                UNITED STATES DISTRICT COURT
 4                                       DISTRICT OF NEVADA
 5                                                   ***
 6    MARIA SALAZAR,                                           Case No. 2:18-cv-01039-MMD-GWF
 7                                           Plaintiff,
             v.                                                             ORDER
 8
      TARGET CORPORATION,
 9
                                           Defendant.
10

11          This matter is before the Court on that parties’ Stipulated Protective Order (ECF No. 17),
12   filed on November 26, 2018.
13          On November 20, 2018, the parties filed their first stipulated protective order. ECF No.
14   15. The Court denied the first stipulated protective order without prejudice and instructed the
15   parties to submit a revised protective order clarifying which party has the burden of proof when
16   there is a dispute as to the designation of a document as confidential.
17          The parties’ revised protective order contains a provision regarding the burden of proof for
18   filing a document under seal. The revised proposed protective order is still unclear whether the
19   party, who asserts that particular information should be treated as confidential under the protective
20   order, has the burden of proof to establish that the information or document is entitled to such
21   protection. The parties are directed to submit a revised protective order with that clarification.
22   Accordingly,
23          IT IS HEREBY ORDERED that the Stipulated Protective Order (ECF No. 17) is denied,
24   without prejudice.
25          Dated this 29th day of November, 2018.
26
27
                                                              GEORGE FOLEY, JR.
28                                                            UNITED STATES MAGISTRATE JUDGE
                                                          1
